DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen from Patent Trial and Appeal Board
In view of the decision by the Patent Trial and Appeal Board, entered on April 14, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final).
A Technology Center Director has approved of reopening prosecution by signing below:
/JOSEPH THOMAS/           Director, Technology Center 2800                                                                                                                                                                                             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (U.S. 6,498,393), with evidence from Campo (E. Alfredo Campo, 1 - Polymeric Materials and Properties, Editor(s): E. Alfredo Campo, In Plastics Design Library, Selection of Polymeric Materials, William Andrew Publishing, 2008, ISBN 978081551551.
Regarding Claim 1, Fujimoto et al. discloses a method of manufacturing producing a plurality of QFN packages comprising: 
forming a strip of epoxy resin material  (epoxy resin material 13, Figure 5f, Column 11, Lines 62-67) having embedded therein a plurality of dies (dies 10, Figures 3 and 5f, Column 13, Lines 15-19) and a plurality of conductive pads (pads 11, Figure 5f) that are wire bonded (wire bonds 12, Figures 5f and 5g) to the dies, the plurality of dies having substantially the same thickness as the plurality of conductive pads (dies 10, conductive pads 11, Figure 5f, Column 12, Lines 19-21 and Column 15, Lines 17-23); and 
singulating the strip into a plurality of QFN packages by cutting through only the plastic material (singulated strip 13, Figure 5g, Column 13, Lines 15-28).
Please note that the original disclosure of the Application describes a strip of plastic material 170 as being formed by depositing an epoxy layer 150 around a plurality of dies 120, Figures 11 and 18, Paragraphs 30 and 35.
However, Fujimoto et al. does not explicitly disclose that the epoxy resin material is a plastic material.  It discloses that the material is an epoxy resin (Column 11, Lines 62-67) and the originally filed application describes epoxy as a plastic (“The mold compound 150 may be plastic, e.g., epoxy”, Paragraph 30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form a strip of epoxy resin material as a strip of plastic material in Fujimoto et al. in order to form a thermoset plastic to stabilize the device package during singulation, to confirm a post-encapsulation inside state, and to harden said plastic with ultraviolet radiation (Fujimoto et al., Column 12, Lines 2-5).
For evidence that epoxy is a thermoset plastic that has an epoxy ring consisting of two carbon atoms that are single-bonded to a common oxygen atom please see the reference Campo (Section 1.16.3).  

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abe (U.S. 2003/0045032) discloses a method of forming a QFN wherein the packages are singulated by cutting through only the plastic material.
Su et al. (U.S. 8,354,739) discloses a method of forming a QFN wherein a die and a substantially same thickness plurality of pads are mounted on a support sheet, encapsulated in a first encapsulant, wherein the die and pads are connected with a wirebond and thereafter encapsulated with a second encapsulant to form a plastic sheet.
Kasahara et al. (U.S. 2003/0082854) discloses a method of forming a QFN wherein a plurality of die and plurality of pads having substantially the same thickness are mounted on a support sheet, connected using bond wires, and encapsulated to form a plastic sheet.
Masumoto (U.S. 2009/0087946) discloses a method for forming a QFN wherein a plurality of dies and a plurality of pads having the same substantial thickness are connected to one another with bond wires and encapsulated to make a plastic sheet.
Fjelstad (U.S. 6,001,671) discloses a method of forming a QFN wherein a plurality of die and plurality of pads having similar thicknesses are mounted on a support sheet, connected using bond wires, and encapsulated to form a plastic sheet, wherein the packages are thereafter singulated by cutting through only the plastic material.
Fan et al. (U.S. 6,294,100) discloses a method for forming a QFN wherein a plurality of dies and a plurality of pads having the similar thicknesses are connected to one another with bond wires and encapsulated to make a plastic sheet.
Jung et al. (U.S. 6,528,893) discloses a method for forming a QFN wherein a plurality of dies and a plurality of pads having the similar thicknesses are mounted to a support sheet and thereafter connected to one another with bond wires and encapsulated to make a plastic sheet.
Jung et al. (U.S. 6,861,295) discloses a method for forming a QFN wherein a plurality of dies and a plurality of pads having the similar thicknesses are mounted to a support sheet and thereafter connected to one another with bond wires and encapsulated to make a plastic sheet.
Do et al. (U.S.7,923,846) discloses a method for forming a QFN wherein a plurality of dies and a plurality of pads having the similar thicknesses are mounted to a support sheet and thereafter connected to one another with bond wires and encapsulated to make a plastic sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/AB/Examiner, Art Unit 2816 
/DALE E PAGE/
Supervisory Patent Examiner, Art Unit 2899